Citation Nr: 1444193	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  10-46 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for right wrist disability.

3.  Entitlement to service connection for right knee disability.

4.  Entitlement to service connection for a skin disorder of the back.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from April 1982 to August 1982, April 1983 to December 1984, January 1985 to January 1989, and February 1992 to May 1992.  He had the following periods of active duty for training (ADT) June 1978 to September 1978 and April 1991 to November 1991 and various periods of inactive duty for training (IDT) for the Florida Air National Guard from November 1995 to October 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida that denied service connection for the claims on appeal.  

In February 2014, the Board denied service connection for headaches and remanded the claims currently on appeal for additional development.  

The claims folder has been converted into an electronic record within the Virtual VA and Veterans Benefits Management System (VBMS).

The issues of service connection for a right wrist disability, right knee disability, and skin disorder of the back are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hearing loss is not attributable to his period of military service.





CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between an appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that all notification and development action needed to arrive at a decision as to the claim of service connection for bilateral hearing loss has been accomplished.  Through an October 2007 notice letter, the Veteran was notified of the information and evidence needed to substantiate his claim.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include private medical evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  He was also informed about the general criteria for how VA assigns disability ratings and effective dates.  A remand for further notification of how to substantiate the claim is not necessary.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  The available evidence includes an incomplete copy of the Veteran's service treatment records, VA treatment records, private medical records, Social Security Administration (SSA) records, and statements from the Veteran.  
Available service treatment records include those furnished by the Connecticut Adjutant General, Florida Air National Guard, Air Force Personnel Center Headquarters in Denver, Colorado and the VA Records Management Center (RMC) in St. Louis, Missouri.  In September 2010, the RO received a negative response for service records from the Marine Corp Reserves in Newburgh, New York.  In October and December 2010, the RO notified the Veteran and his representative about the status of the search efforts and requested submission of any service records in his possession.  In December 2010, the RO completed a formal finding of unavailability documenting all efforts made to obtain service records with notice to the Veteran and his representative.  It appears the RO received responses from all pertinent record custodians and further attempts to locate service treatment records would be futile.  The Board finds that VA fulfilled its duty to assist in locating service treatment records.  38 C.F.R. § 3.159(c)(2).   

When service records are incomplete, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim of service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease).

The available evidence includes VA treatment records, private medical records, SSA records, and statements from the Veteran.  The Veteran was furnished an April 2014 VA audiology examination that is adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran requested a Board hearing in his November 2010 substantive appeal.  The RO sent a January 2011 letter to the Veteran's listed Florida address advising him about the approximate wait time of a year for his hearing to be scheduled.  On May 1, 2013, the RO sent a letter to the Veteran's Florida address notifying him that he was scheduled for a Travel Board hearing at the St. Petersburg RO.  The letter was returned to the RO on May 8, 2012.  On May 17, 2013, the RO unsuccessfully attempted to contact the Veteran by telephone.  The Veteran did not appear for the scheduled hearing on June 5, 2013.  On June 17, 2013, the Board successfully sent a letter to the Veteran at a South Carolina address notifying him that the case had been transferred from the RO to the Board and provided contact information for any questions regarding his appeals status.  The Veterans Appeals Control and Locator System (VACOLS) shows that the Veteran's address was changed on June 17, 2013 to the South Carolina address.  

In this instance, the RO provided adequate notification about the hearing based upon the available information.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993) (Veteran bears responsibility to keep VA apprised about his whereabouts).  The Veteran has not otherwise asserted good cause for missing the hearing or indicated he desired to schedule another hearing.  The Board considers the Veteran's hearing request withdrawn.  38 C.F.R. § 20.702(d).

The record reflects substantial compliance with the February 2014 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  The agency of original jurisdiction (AOJ) obtained an April 2014 VA audiology examination and medical opinion and re-adjudicated the claim in August 2014. 

Accordingly, the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.

Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.").  Although hearing loss is not specifically mentioned in the regulations, VA has a policy that sensorineural hearing loss is deemed an organic disease of the nervous system for purposes of 38 C.F.R. § 3.309(a).  See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995.  However, hearing loss in either ear was not demonstrated within a year of separation.  The chronic disease presumption is therefore not helpful to the Veteran for this claim.  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

Although a claimant is competent in certain situations to identify a simple condition such as hearing problems, a lay person is generally not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Veteran asserts that he has hearing loss that is attributable to his active military service.  Specifically, he contends that he experienced noise exposure in service and developed hearing loss as a result.  

Service treatment records (STRs) do not show any complaint for hearing loss.  Audiometric testing as recently as March 2001 showed that his hearing was well within normal limits.  Nonetheless, the Veteran reports that he had in-service noise exposure.  Personnel records show that Veteran served in the Air Force and in Southwest Asia.  His reports of in-service noise exposure are plausible in light of the service records and sufficient to establish an in-service event.  Layno, 6 Vet. App. at 469.

The April 2014 VA examination report confirms that the Veteran has bilateral sensorineural hearing loss affecting both ears.  See also 38 C.F.R. § 3.385.  Hence, a current disability is demonstrated.  

The question next turns to whether there is a nexus between current hearing loss and military service.  The evidence supporting the claim consists of the Veteran's reports.  He is competent to report his history of hearing difficulties and assert a continuity of symptomatology.  See Layno v. Brown, 6 Vet. App. 465 (1994); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, National Guard STRs from March 2001 show that the Veteran had normal hearing confirmed upon audiometric testing and denied having hearing loss.  These reports weigh heavily against the credibility of his experiencing any loss of hearing acuity during active service.  See Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  A continuity of symptomatology has not been demonstrated.  

The medical evidence weighs against the claim.  The April 2014 VA audiologist provided a negative opinion based upon review of the claims folder and audiological evaluation.  The examiner is a medical professional and competent to render a nexus opinion in this matter.  In support of her negative opinion, she stated that "(t)here is no evidence in the literature that noise exposure causes delayed onset hearing loss."  Although her rationale is brief, it is reasonable to infer that there is no scientific basis for saying that in-service noise exposure has led to a loss of acuity shown post service.  Her report is plausible and consistent with the record.  There is no competent evidence to contradict her conclusion or the reasonable inference made from her report.  The Board considers the April 2014 VA audiology opinion to be highly persuasive evidence weighing against a nexus to service.  See id.

In short, the record does not include persuasive evidence of a nexus to military service, but instead shows that there is no such nexus.  The preponderance of the evidence is therefore against the claim, 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990), and service connection for hearing loss must be denied.  


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

Additional VA medical opinions are needed for these claims with specific consideration to the below lay reports.  The March 2014 VA examiner expressed negative opinions for the claimed right wrist, right knee, and skin disorder based upon an absence of treatment in service.  The Court has held that such a rationale is inadequate for VA adjudication purposes.  Rather, the rationale must consider the Veteran's reports about readily observable in-service symptoms, events, and injuries and post service symptomatology.  Here, the Veteran reported an in-service injury to his right wrist in a 1986 football game and participating in strenuous activities during service.  He stated that he had an intermittent rash affecting his back since serving in Southwest Asia.  In order to satisfy VA's duty to assist the Veteran, additional medical opinions must be obtained as detailed in the instructions below.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the March 2014 VA examiner (or a suitable clinician if he is unavailable).  The electronic folder, including a copy of this remand, must be available.  The examiner must indicate receipt and review of the electronic record.  

The examiner must provide the following opinions:

(a) Is it at least as likely as not (50 percent probability or more) that any current right wrist disorder is attributable to the Veteran's period of military service?   The examiner must discuss the Veteran's report of a 1986 football injury to his right arm.   

(b)  Is it at least as likely as not (50 percent probability or more) that any current right knee disorder is attributable to the Veteran's period of military service?  The examiner must discuss the Veteran's reports of in-service stressful physical activity affecting his joints.  

(c) Is it at least as likely as not (50 percent probability or more) that any current dermatological disorder of the back is attributable to the Veteran's period of military service in Southwest Asia, undiagnosed illness incurred while stationed in Southwest Asia, or otherwise related to service?   The examiner is advised that the Veteran's reports of an intermittent rash or dermatitis are sufficient to show a current disability for VA compensation purposes.   The examiner must discuss whether the skin disorder is a manifestation of an undiagnosed illness incurred during service in Southwest Asia or otherwise is related to active service.  

The examiner must provide a detailed rationale for the opinions with specific consideration to the Veteran's reports.  As noted, service treatment records are incomplete.  However, the Veteran is competent to report on his in-service injuries and his recollections of medical treatment.  His reports must be considered.  If the examiner rejects the lay reports, he or she must so state and explain why.  An absence of contemporaneous medical treatment, standing alone, cannot be the basis for rejecting the lay reports.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since service should be set forth in detail.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2.  The AOJ should ensure that the examination reports comply with the instructions in this remand.  Thereafter, the AOJ should undertake any additional evidentiary development deemed appropriate and re-adjudicate the claims.  If a benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case and provide opportunity for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


